Mr. Justice Crabtree delivered the opinion of the court. In this case appellee filed her bill against appellant praying a divorce on the ground of extreme and repeated cruelty. Appellant filed his answer denying the charges of the bill. Appellee then filed her petition asking an allowance for temporary alimony and expense money. Appellant answered the petition and also filed a cross-bill for divorce charging appellee with adultery. On the hearing of the petition for alimony the court entered a decree allowing appellee $250 for expense money in carrying on the suit and for solicitor’s fees, and the further sum of $50 per month for the support of herself and three minor children during the pendency of the suit. From this order allowing alimony and expense money appellant prosecutes this appeal. The petition and answer thereto show that appellee is the owner of the greater portion of the farm occupied by appellant, worth some $15,000. The petition avers that appellee, on account of the cruelty of appellant, was compelled to leave the farm, since which time appellant has continued to reside thereon, using and operating the same, and appropriating the proceeds to his own use, and has applied nothing whatever to the support of appellee and their children; that during the year 1897 he raised and disposed of from the farm, property worth not less than $1,500; that the use of the farm belonging to appellee and now occupied by appellant is worth at least $1,000 per year; that she has no income, and is destitute of means to support herself and family and to carry on the suit. The answer of appellant admits appellee’s ownership of the farm; denies the income therefrom is worth $1,500 per year, but does not state how much it is worth. It is insisted by counsel for appellant that the bill only charges one act of personal violence, and therefore under the law of this State does not show probable cause for filing the same, or for granting a divorce, and hence alimony should not have been allowed. But aside from this question it must be remembered that appellant has filed a cross-bill against her, charging her with a most serious offense against the marital relation, and to meet and defend against-this charge she is entitled to alimony and expense money, regardless of the question as to the sufficiency of her own bill, concerning which -we are not now called upon to express any opinion. It is enough that this litigation is pending so far as its present condition is concerned to warrant the court in awarding her expense money and alimony pendente lite. The wife appears to have no available income of her own, appellant having the use of her property as well as that owned by himself. Under these circumstances it was proper that some allowance should be made to her. Upon an examination of the record we are not satisfied the court abused its discretion in making the order appealed from, and it will therefore be affirmed.